Case 3:21-cr-00077-BRM Document 13 Filed 08/04/20 Page 1 of 5 PagelID: 1

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

UNITED STATES OF AMERICA : Hon. Tonianne J. Bongiovanni
Vv. : Mag. No. 20-3013
JUSTIN D. SPRY, : AMENDED

KILLIAN F. MELECIO, and : CRIMINAL COMPLAINT
KADEEM A. DOCKERY :

I, Kristin Bell, being duly sworn, state that the following is true and correct
to the best of my knowledge and belief.

SEE ATTACHMENT A

I further state that I am a Special Agent with the Federal Bureau of
Investigation and that this complaint is based on the following facts:

SEE ATTACHMENT B

continued on the attached page and made a part hereof.

s/ Kristin Bell
Kristin Bell, Special Agent
Federal Bureau of Investigation

Attested to me by telephone pursuant to FRCP 4.1(b)(2)(A),
August 4, 2020, in the District of New ot

TH, Gre (GA Orprovite.
HONORABLE TONIANNE J. BONGIOVANNI

UNITED STATES MAGISTRATE JUDGE Signature of Judicfal Officer”
RECEIVED
AUG 4 - 2020

T 8:30.
WILLIAM T. WALSH
CLERK
Case 3:21-cr-00077-BRM Document 13 Filed 08/04/20 Page 2 of 5 PagelD: 2

ATTACHMENT A

COUNT ONE
(Attempt to Damage Government Property by Fire)

On or about May 31, 2020, in Mercer County, in the District of New Jersey,
and elsewhere, the defendants,

JUSTIN D. SPRY,
KILLIAN F. MELECIO, and
KADEEM A. DOCKERY,

did knowingly, intentionally, and maliciously damage and destroy, and attempt
to damage and destroy, by means of fire, a vehicle, and other real and personal
property, which was owned and possessed by an institution or organization
receiving Federal financial assistance, namely, a Trenton Police Department
vehicle bearing New Jersey license plate number MG68426.

In violation of Title 18, United States Code, Sections 844(f(1) and 2.
Case 3:21-cr-00077-BRM Document 13 Filed 08/04/20 Page 3 of 5 PagelD: 3

COUNT TWO
(Attempt to Damage Property in Commerce by Fire)

On or about May 31, 2020, in Mercer County, in the District of New J ersey,
and elsewhere, the defendants,

JUSTIN D. SPRY,
KILLIAN F. MELECIO, and
KADEEM A. DOCKERY,

did knowingly, intentionally, and maliciously damage and destroy, and attempt
to damage and destroy, by means of fire, a vehicle, and other real and personal
property, which was used in interstate and foreign commerce and in an activity
affecting interstate and foreign commerce, namely, a Trenton Police Department
vehicle bearing New Jersey license plate number MG68426.

In violation of Title 18, United States Code, Sections 844(i) and 2.
Case 3:21-cr-00077-BRM Document 13 Filed 08/04/20 Page 4 of 5 PagelD: 4

ATTACHMENT B

I, Kristin Bell, am a Special Agent with the Federal Bureau of Investigation.
I am fully familiar with the facts set forth herein based on my own investigation,
my conversations with witnesses and other law enforcement officers, and my
review of reports, documents, and items of evidence. Where statements of others
are related herein, they are related in substance and in part. Because this
complaint is being submitted for a limited purpose, I have not set forth each and
every fact that I know concerning this investigation. Where I assert that an event
took place on a particular date, I am asserting that it took place on or about the
date alleged.

1. On or about May 25, 2020, George Floyd died while in the custody
of the Minneapolis, Minnesota, Police Department. The circumstances
surrounding Floyd’s death drew national media attention. In the days following
Floyd’s death, large-scale protests were held throughout the United States.

2. One such protest took place on or about Sunday, May 31, 2020, in
and around Trenton, New Jersey. While the protest earlier in the day was
peaceful, violence erupted later. Among other things, a group of individuals
proceeded down East State Street in Trenton and began to riot, smashing store
fronts, looting stores, and attacking multiple marked Trenton Police Department
vehicles parked on the 100 Block of East State Street.

3. At approximately 8:13 p.m., a City of Trenton street camera
captured defendant KADEEM A. DOCKERY attempting to light an explosive
device while standing by the driver’s side door of one of the Trenton Police
vehicles. Law enforcement identified DOCKERY in the street camera footage by,
among other things, his distinctive forearm tattoos. At or around the same time,
an individual standing in the street behind DOCKERY captured DOCKERY with
a video camera, the footage of which later was made publicly available online by
a media outlet (the “Media Footage”). The Media Footage captured DOCKERY,
wearing a yellow t-shirt, attempting to light an explosive device. Thereafter, the
Media Footage captured DOCKERY lighting the explosive device and throwing it
through the open front driver’s side window of a Trenton Police vehicle bearing
New Jersey license plate number MG68426 (the “Vehicle”). Thereafter, the Media
Footage captured the sound of an explosion, and smoke emanating from the
front driver’s side window of the Vehicle.

4, At approximately 8:20 p.m., a City of Trenton street camera
captured DOCKERY remove his yellow t-shirt and hand it to defendant KILLIAN
F, MELECIO, After DOCKERY removed his yellow t-shirt, the street camera
footage captured DOCKERY’s distinctive neck tattoo. MELECIO, also captured
in the street camera video, was shirtless and clearly identifiable by his own
distinctive chest tattoos. Immediately after he received the t-shirt from
DOCKERY, MELECIO walked around the rear of the Vehicle toward the
Case 3:21-cr-00077-BRM Document 13 Filed 08/04/20 Page 5 of 5 PagelD: 5

passenger’s side. As he walked past the rear bumper of the Vehicle, another
individual handed MELECIO a folder containing papers.

5. Seconds after he received DOCKERY’s shirt and the papers,
MELECIO began stuffing the shirt into the gas tank of the Vehicle. MELECIO
then attempted to ignite the shirt, but was unsuccessful in doing so. Thereafter,
defendant JUSTIN D. SPRY, who also was captured by the street camera video,
approached to assist MELECIO. The street camera footage captured SPRY, using
an unidentified means of ignition, attempt to ignite DOCKERY’s shirt and the
papers MELECIO had obtained while inserting them into the Vehicle’s gas tank.
The street camera footage captured defendant MELECIO remaining near the gas
tank to assist SPRY. Thereafter, law enforcement officers approached the Vehicle
as SPRY attempted to ignite it, at which time MELECIO fled. As the officers
approached, SPRY attempted to flee, but the officers ultimately subdued SPRY
and placed him under arrest.

6, Moments later, at approximately 8:21 p.m., while the officers were
arresting SPRY on the sidewalk behind the passenger’s side of the Vehicle, the
street camera video captured DOCKERY crouch on the other side of the Vehicle,
light another explosive device, and throw it over the Vehicle at the officers.
DOCKERY then fled, and the device exploded at the officers’ fect.

7. At all times relevant to this criminal complaint, including on or
about May 31, 2020, the City of Trenton and the Trenton Police Department
owned and possessed the Vehicle. At all times relevant to this criminal
complaint, the City of Trenton and the Trenton Police Department were entities
receiving financial assistance from the Federal Government of the United States.

8, The City of Trenton and the Trenton Police Department conduct
business in interstate commerce by, among other means, purchasing goods in
interstate commerce, including vehicles, The City of Trenton and the Trenton
Police Department also engage in activities affecting interstate commerce,
including the administration and enforcement of laws. The Vehicle was used in
the City of Trenton and Trenton Police Department’s law enforcement and other
activities in and affecting interstate commerce.
